Citation Nr: 1339678	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-33 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Moreover, the Veteran requested a live videoconference hearing before a Veterans Law Judge of the Board in his October 2012 VA Form 9, and  hearing was scheduled for October 2013.  However, a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  Here, in October 2013, the Veteran withdrew his request for a hearing, in writing, and the Board will therefore proceed to adjudicate his appeal.  Id. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

In an October 2013 letter, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, indicated that he wished to withdraw his appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In October 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written request to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for entitlement to service connection for a back condition is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


